Citation Nr: 0916937	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 through 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  The Veteran appeared and 
provided testimony at a local VA hearing before a decision 
review officer at the RO in Manchester, New Hampshire in 
November 2007.

The Veteran recalled at his hearing that he had previously 
filed a claim for service connection for a right knee 
disorder in 1961.  A June 1961 VA Form 21-526 reflects that 
the Veteran had filed a claim for service connection for a 
stomach disorder, fractured nose, and a left knee disorder, 
but not a right knee disorder.  The remainder of the 
Veteran's claims file also does not reflect any claims for 
service connection for a right knee disorder.


FINDING OF FACT

The Veteran's right knee disorder has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service.


CONCLUSION OF LAW

The Veteran's claimed right knee disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Analysis

The Veteran's service treatment records do not reveal any in-
service complaints of right knee symptoms, nor do they 
reflect that the Veteran received any treatment or diagnoses 
for right knee symptoms during service.

At his November 1957 enlistment examination, a one-half inch 
scar was noted on his right knee.  A clinical examination, 
however, revealed no abnormalities in the lower extremities.  
No prior injuries or symptoms regarding the right knee were 
reported by the Veteran.


The Veteran's one-half inch scar on the right knee was noted 
again at his March 1961 separation examination.  Another 
clinical examination performed at that time once again 
revealed no lower extremity abnormalities.

Limited post-service treatment records from the VA medical 
center in Jamaica Plain, Massachusetts reference treatment 
received by the Veteran at that facility in 1966 for a right 
knee disorder.  As discussed more fully in the section below, 
the Veteran's complete treatment records from that facility 
could not be obtained by the RO as they were destroyed due to 
age.

Post-service treatment records from the VA medical center in 
Manchester, New Hampshire reveal that the Veteran was treated 
at that facility for various ailments, including right knee 
symptoms, from May 2002 through May 2006.

The earliest relevant treatment record from the Manchester VA 
medical center is an April 2004 treatment note which reflects 
that the Veteran reported right knee discomfort which was a 
one out of a scale of ten for pain.  No diagnosis was made at 
that time and no etiology opinion for the Veteran's complaint 
was provided.

He was seen for an orthopedic consultation in early December 
2004, at which time he reported longstanding musculoskeletal 
pain in various joints, particularly in his right knee, and 
reported right knee surgery in the past due to a cartilage 
tear from a motor vehicle accident.  X-rays were read as 
essentially normal.  The impression was listed as 
osteoarthritis.  A physical therapy consultation report was 
made later in December 2004, concerning his right knee pain.  
In providing his medical history, the Veteran stated that his 
right knee had been "battered around for years" and that it 
seemed to be getting weaker and more painful with age.  
According to the Veteran, he had experienced trouble with his 
right knee since high school.  He reported that he had also 
injured his right knee a few times during service while 
performing parachute jumps.  He related that he had undergone 
right knee surgery in 1968 to repair torn cartilage.  The 
assessment was listed as right knee pain which was "?? due 
to possible onset of post-traumatic OA," as well as 
quadriceps atrophy.

Subsequent treatment notes from February and March of 2005 
indicate ongoing reports of right knee pain.  In April 2005, 
the Veteran reported that he experienced his right knee pain 
with increased activity.  In June 2005, the Veteran reported 
increased pain and swelling in his right knee with activity 
and weight-bearing.  No further opinions regarding the 
etiology of the Veteran's right knee osteoarthritis were 
provided.

In July 2005, the Veteran was seen at the VA medical center 
for another orthopedic consultation.  At that time, he 
reported that he had injured his right knee during service 
while performing a training exercise that required him to 
jump 17 feet from a tower into a sand pit.  The Veteran 
stated that although he experienced right knee pain, he was 
able to work through this.  The Veteran also reported a 
second in-service injury in which his right knee slammed into 
an airplane wing.  He stated that he was once again able to 
work through the pain related to this incident.  He also 
reported that he had undergone an open meniscectomy on his 
right knee approximately 40 years before.  On this occasion, 
he did not mention that the surgery was performed after a 
motor vehicle accident.  A physical examination once again 
revealed medial joint arthritis in the right knee and right 
quadriceps atrophy.  Again, no opinion was rendered as to the 
etiology of the right knee diagnosis.

In June 2006, the Veteran provided two personal statements, 
as well as a statement from his spouse.  In his statements, 
the Veteran related that he had injured his right knee during 
service in October 1958 during a jump simulation exercise 
which required him to perform a 15 to 17 foot freefall from a 
tower into a sand pile.  He stated that he continued to 
experience right knee pain on an off and on basis for the 
next several years.  He stated that he did not seek treatment 
at sick bay, however, out of fear that he might not be 
permitted to continue his military training.  The Veteran 
also reported that he underwent right knee surgery at the VA 
medical center in Jamaica Plain, Massachusetts sometime 
between 1965 to 1968.  He related that he was hospitalized 
for at least one week following the surgery, and that he 
subsequently convalesced at home for a period of three to 
five weeks.  The Veteran further related that he received 
treatment for his right knee at the VA medical center in 
Manchester, New Hampshire by an orthopedic specialist, Dr. 
Thomas Marks.  The Veteran contended that during his 
treatment, he had been advised by Dr. Marks that his right 
knee injury would be consistent with parachute jump activity.

The Veteran's statement is supported by a brief statement 
provided by the Veteran's spouse.  She simply states that she 
accompanied the Veteran to the VA medical center in Jamaica 
Plain for knee surgery sometime between 1965 to 1968.  She 
also states that she visited the Veteran during his 
hospitalization and picked him up from the hospital after his 
discharge.

In November 2007, the Veteran was afforded a local hearing 
before a VA decision review officer at the RO in Manchester, 
New Hampshire.  The Veteran testified that he never sustained 
internal damage in his right knee prior to service.  Once 
again, the Veteran related an in-service injury to his right 
knee which was sustained during parachute rigging training at 
Parachute Rigger "A" training in Lakehurst, New Jersey.  He 
admitted that he did not seek in-service treatment for right 
knee symptoms, and instead self-treated his right knee with 
ace bandages.  In elaborating upon his refusal to seek 
medical care during service, the Veteran stated that he did 
not go to sick bay out of a fear that he might be discharged 
from service.  The Veteran again related that he had 
undergone right knee surgery in 1966, and that he continued 
to suffer right knee symptoms after surgery.  Regarding his 
current symptoms, the Veteran reported continuing knee pain 
and that he was "bowlegged."  He stated that he was 
continuing to receive treatment at the VA medical center in 
Manchester, New Hampshire, and had been advised that he would 
require a total knee replacement surgery in the future.

Based upon the evidence of record, the Board finds that the 
Veteran underwent right knee surgery to remove cartilage in 
1966 at the VA medical center in Jamaica Plain, 
Massachusetts.  The records obtained from that facility do 
not, however, indicate that the 1966 surgery was related to 
an in-service injury, illness, or incident.  Following a 
hiatus in treatment of approximately 38 years, the Veteran 
began treating in April 2004 for his right knee symptoms at 
the VA medical center in Manchester, New Hampshire.  
Treatment records through May 2006 reflect that the Veteran 
received periodic orthopedic treatment for his right knee 
symptoms.  Although the Veteran reported a medical history 
which included in-service injuries incurred during parachute 
training and in an incident in which his right knee struck an 
airplane wing, treating physicians did not provide an opinion 
relating the right knee symptoms to any in-service injury, 
illness, or incident.  The Veteran's service treatment 
records do not indicate any complaints of right knee 
symptoms, nor do they reflect any treatment for or diagnosis 
of any right knee disorder.

Currently, the only other evidence of record supporting the 
Veteran's claim are his own lay opinion and the lay testimony 
of his spouse, which were expressed in their June 2006 
statements, the treatment history provided by the Veteran 
during treatment, and at the Veteran's November 2007 hearing. 

Even if the Veteran's recent testimony regarding his ongoing 
right knee symptoms could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter, as well as the 
38 year absence of treatment for the Veteran's right knee 
from 1966 through 2004.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the Veteran's Form DD 214 corroborates that the 
Veteran participated in Parachute Rigging "A" training from 
July 1958 through October 1958, his contention that his 1968 
right knee surgery and any subsequent right knee symptoms 
thereafter are related to an in-service incident is rebutted 
the absence of any in-service treatment for right knee 
symptoms.  The Board also notes that the Veteran's March 1961 
separation examination is silent for any complaints of right 
knee symptoms, and reflects normal findings of the lower 
extremities on clinical examination.  Although the Veteran 
contended in a June 2006 statement that he was advised by his 
treating orthopedist at the Manchester VA medical center that 
his right knee injury "would be consistent with parachute 
jump activity," the VA treatment records do not reflect any 
opinion relating the injury to service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  In this case, and to the extent that the Veteran 
contends that he was advised by his treating orthopedist that 
his present right knee injury "would be consistent with 
parachute jump activity," (emphasis added), the Board finds 
that the probative value of such an opinion is limited, as it 
is speculative in nature.  Similarly, the Board finds that 
the December 2004 notation of right knee pain "?? due to 
possible onset of post-traumatic OA" is also speculative in 
nature and is insufficient to establish a nexus between the 
Veteran's right knee disorder and service.

Moreover, and with regard to the Veteran's lay assertion that 
his right knee injury is related to service, the Court has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right knee 
disorder, and this claim must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final rule, 
among other changes, removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In this case, a June 2006 letter notified the Veteran of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a right knee disorder, and 
notified him that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and post-
service treatment records from the VA medical center in 
Manchester, New Hampshire have been obtained.

The Board observes that the RO was able to obtain only 
limited treatment records from the VA medical center in 
Jamaica Plain, Massachusetts.  Documentation in the claims 
file reflects that a VA Form 21-4142 release for that 
facility was executed and provided by the Veteran in June 
2006.  A request for the release of the Veteran's treatment 
records was made by the RO to the Jamaica Plain VA medical 
center in June 2006.  In November 2006, the RO contacted the 
Jamaica Plain VA medical center and was transferred to the VA 
facility in Brockton, Massachusetts.  At that time, staff at 
the Brockton facility advised the RO that Veteran's treatment 
records would be recalled and forwarded to the RO.  In 
December 2006, the Veteran was advised by the RO that it had 
been unable to obtain his treatment records from the Jamaica 
Plain VA medical center.  In April 2007, the RO contacted the 
Veteran and advised him that it was continuing to wait for 
the Veteran's Jamaica Plain treatment records, and further 
advised that additional evidence such as "buddy statements" 
would also assist in his claim.  The Veteran acknowledged 
this, however, did not provide any such documentation.  After 
multiple subsequent attempts by the RO to follow-up with 
staff at the Jamaica Plain and Brockton facilities, the RO 
was provided limited treatment records from the Jamaica Plain 
facility.  In an effort to locate the remainder of the 
Veteran's treatment records from that facility, the RO once 
again contacted staff at the Brockton facility.  At that 
time, the RO was advised that the Veteran's records had been 
"removed" and that no additional records were available.  
The RO was directed to inquire with the "record ctr" to 
determine whether the remainder of the Veteran's records 
might have been destroyed.  Subsequently, the RO contacted 
the "record ctr" and was ultimately advised that no 
additional records pertaining to the Veteran were available.  
In its April 2004 rating decision, the RO notified the 
Veteran that it was unable to obtain his complete treatment 
records from the Jamaica Plain VA medical center, and 
explained the steps that had been taken to locate and 
retrieve those records.  The matter was subsequently 
readjudicated by the RO in December 2007.


Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
medical records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).

The Board also notes that the Veteran has not been provided a 
VA examination to assess the nature and etiology of his right 
knee disorder.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, after taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the record on appeal does not contain a 
competent medical opinion relating the Veteran's current 
right knee disorder to an injury, illness, or event that 
occurred during his active duty service.  Under the 
circumstances, a VA examination to assess the nature and 
etiology of the Veteran's right knee disorder is not 
"necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


